                                                                          ekgngl:MFNC:p&,pI:'1.GDuRT
                                                                                 ATAQINfIIStIN,VA
                                                                                       Flktb
                     IN TH E UN ITED STA TES DISTRIC T CO UR T
                    FO R TH E W E STER N DISTRIC T O F W R G IN IA                  02T 2i 2213
                                ABIN G D O N D IW SIO N                        UL              , LE
                                                                             st:          L
UM TED STATES OF AM ERICA                    )
                                             )       -         ,
              V.                             ) caseNo.: 1.l%                4C
                                             )
SHAW N W AYNE FARRIS,ET AL.                  )
    M OTION FOR VOLUNTARY DISCLOSURE OF GM ND JURY AND OTHER
        M A TER IA LS AN D FO R LIM ITATIO N S O N FU RTH ER D ISC LO SU RE
       The United States,b'
                          y counsel, m oves ptlrsuantto FederalRules ofCriminalProcedlzre

6(e),16,and 26.2,26 U.S.C.jj 6103(h)(4)(D)and (i)(4)(A),andthe authority oftheCourtto
adm irlisterproceedingsbeforeit,thattheUnited Statesbeperm itted to disclosetocotmselforthe

defense aspartofvoluntary discovery,grand jury materials,tax return information,cdminal
histories,m edicalrecords,witness interview reports,materials covered by the Privacy Act,and

other materials. The United States and defense counselm ay then use this m aterial for the

prosecution and defense oftM scase,respectively,and make such f'urtherdisclosuresasm ay be

necessary for,and forthe solepurposeof,prosecuting anddefending tlliscase.TheUnited States

moyesfor entry of the attached proposed Order to cover any and a11m aterialprovided by the

United StatesAttorney'sOffceto defense cotmsel.Theattachedproposed Orderisintended to:

              Advancethecase;

          2. Protectthesecrecy ofgrandjury,tax reblrn,criminalhistories,medicalrecords,
              witnessinterview reports,and othermaterials;

          3. Preventthe unauthorized dissemination ofm atedals voltmtarily provided by the

              United States,which dissemination would endangerwitnesses,subjectthem to
              intim idation, chill their candor, violate their privacy and impede ftlture

              investigations'
                            ,and




Case 1:18-cr-00025-JPJ-PMS Document 65 Filed 10/24/18 Page 1 of 2 Pageid#: 6601
         4. Providenoticeofsanctionsin theeventthesem aterialsweredeliberately disclosed

            in an unauthorized m armerortotm authorized persons.

                                              Respectfully submitted,

                                              THOM S T.CULLEN
                                              United States Attorney



                                              Zachar ..Lee
                                              A ssi 'tU nited States Attom ey
                                              Vir ia BarNo.47087
                                              United StatesAttorney'sOftk e
                                              180 W estM ain Street,SuiteB19
                                              Abingdon,Virginia24210
                                              276-628-4161
                                              276-628-7399
                                              UsAvAW.EcFAbingdon@usdoj.gov




Case 1:18-cr-00025-JPJ-PMS Document 65 Filed 10/24/18 Page 2 of 2 Pageid#: 6602
